Name: Commission Regulation (EEC) No 3344/89 of 7 November 1989 re-establishing the levying of customs duties on woven fabrics of synthetic fibres (continuous), other than those of category 114, products of category 35 (order No 40.0350), and on men's and boys'knitted or crocheted suits and ensembles, of wool, cotton or man- made fibres, excluding ski suits, products of category 75 (order No 40.0750), originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 323/ 12 Official Journal of the European Communities 8 . 11 . 89 COMMISSION REGULATION (EEC) No 3344/89 of 7 November 1989 re-establishing the levying of customs duties on woven fabrics of synthetic fibres (continuous), other than those of category 114, products of category 35 (order No 40.0350), and on men's and boys' knitted or crocheted suits and ensembles, of wool, cotton or man-made fibres, excluding ski suits, products of category 75 (order No 40.0750), originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply category 35 (order No 40.0350), and men's and boys knitted or crocheted suits and ensembles, of wool, cotton or man-made fibres, excluiding ski suits, products of category 75 (order No 40.0750), the originating in Pakistan, the relevant ceiling amounts respectively to 251 tonnes and to 9 000 pieces ; Whereas on 8 July and 21 April respectively 1989 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovmentioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of synthetic fibres (continuous), other than those of category 114, products of HAS ADOPTED THIS REGULATION : Article 1 As from 11 November 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0350 35 (tonnes) 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 (') OJ No L 375, 31 . 12. 1988, p. 83 . 8 . 11 . 89 Official Journal of the European Communities No L 323/ 13 Order No Category(unit) CN code Description 40.0350 (cont'd) 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 7400 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 40.0750 75 (1 000 pieces) 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles, of wool, cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1989 . For the Commission Christiane SCRIVENER Member of the Commission